DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 17-20 are cancelled.
Claims 1, 5, 8, and 11 and 14 are amended.
Claims 1-16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of identifying, determining if the medical code is specified or unspecified, determining whether one of the unspecified codes is a suppression codes and searching for one or more key terms in the medical record, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.   That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.   For example, but for the processor language, these steps in the context of this claim encompasses a mental process of the user reading through a patient’s medical records and using knowledge to determine whether the codes are specified or 
These steps of analyzing patient’s medical records for clinical codes, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing patient’s own medical records for clinical documentation).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 4, reciting particular aspects of searching for key terms may be performed in the mind but for recitation of generic computer components; claim 6, reciting particular aspects of defining associations between terms present in the medical record may be performed in the mind but for recitation of generic computer components; claim 7, reciting particular aspects of defining associations between terms not present in the medical record may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of generating a query for display and displaying the query to receive inputs amounts to 
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying a medical code within a medical record amounts to mere data gathering, recitation of determining steps amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying queries amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-11 and 14-16, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4 and 12-13 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 11 and 14, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating a query for display; displaying the generated query, and receiving an input from a user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining specified or unspecified or suppression codes from medical records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); determining different types of codes from a medical record, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4-16, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-3, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); 2-3, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements 
	Therefore, whether taken individually or as an ordered combination, claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al. (U.S. Patent No. 7,725,330).
As per claim 1, Rao teaches a method of processing medical data via one or more computers, the method comprising:
-identifying, via a processor on a first computer, a medical code within a medical record, the medical record is stored in the memory of the first computer (Rao: col. 5, 9-34; col. 7, 36-44); 
-determining, via the processor, whether the medical code is one of a plurality of specified medical codes or one of a plurality of unspecified medical codes, wherein the specified medical codes are defined as sufficient to represent a medical condition to a payer and the unspecified (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24);
-if the medical code is one of the unspecified medical codes, determining, via the processor, whether one of a plurality of suppression codes associated with the medical code appears in the medical record, wherein a suppression code from the plurality of suppression codes is more specific than the medical code (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24);
-if one of the suppression codes does not appear in the medical record, searching for one or more key terms in the medical record via the processor (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24);
-automatically generating, via the processor, a query for display on an output device of a second computer based on the one or more key terms and based on whether the one or more key terms are present in the medical record, wherein the second computer is communicatively coupled to the first computer via a network (Rao: col. 10, 1-40; col. 11, 39-55; col. 12, 30-36; Generating a prompt for user’s verification to fetch and present corresponding explanation and comparison results.);
-displaying the generated query on the second computer with one or more visual prompts that are configured to receive additional information responsive to the query (Rao: col. 10, 1-40; col. 11, 39-55; col. 12, 11-16; The system renders a user interface that enables the user to interact with the system regarding verification of the correctness of billing codes.  Presenting the extracted codes and explanations and the user verifying the information); and
-receiving input from a user of the second computer that is responsive to the displayed query (Rao: col. 12, 11-16).

It would have been obvious to one of ordinary skill in the art to include in the “codes” element taught by Rao the insertion of “suppression” codes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combinations were predictable.
As per claim 2, the method of claim 1 is as described.  Rao further teaches wherein the medical code comprises a code defined by the International Classification of Diseases (ICD) (Rao: col. 7, 19-35).
As per claim 3, the method of claim 2 is as described.  Rao further teaches wherein the suppression code comprises another code defined by the ICD (Rao: col. 7, 19-35).
As per claim 4, the method of claim 1 is as described.  Rao further teaches wherein the key terms are pre-defined, the method further comprising automatically searching for the key terms when one of the suppression codes does not appear in the medical record (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24).
As per claim 5, the method of claim 1 is as described.  Rao further teaches further comprising:
-generating a display that includes one or more clinical edit options (Rao: col. 12, 30-36);
-receiving input from a documentation specialist in response to displaying one or more the clinical edit options (Rao: col. 11, 66 to col. 12, 16), and
(Rao: col. 11, 66 to col. 12, 16).
As per claim 6, the method of claim 5 is as described.  Rao further teaches wherein in response to receiving the input a number of times, the first computer adaptively defines at least some of associations between:
-whether the one or more key terms are present in the medical record (Rao: col. 11, 66 to col. 12, 16), and 
-generating the query for further input by the physician at the second computer, such that: if the one or more key terms are present in a later-processed medical record, the first computer causes cause automatic generation of the query with respect to the later-processed medical record (Rao: col. 11, 66 to col. 12, 16).
As per claim 7, the method of claim 5 is as described.  Rao further teaches wherein in response to receiving the first computer, the one or more computers adaptively define at least some of associations between:
-whether the one or more key terms are not present in the medical record (Rao: col. 12, 17-23), and 
-generating the query for further input by the physician at the second computer, such that: if the one or more key terms are not present in a later-processed medical record, the first computer causes automatic generation of the query with respect to the later-processed medical record (Rao: col. 12, 17-23).
As per claim 8, the method of claim 1 is as described.  Rao further teaches further comprising: 
- generating a display that includes one or more clinical edit options (Rao: col. 12, 30-36); and
(Rao: col. 11, 66 to col. 12, 16).
As per claim 9, the method of claim 8 is as described.  Rao further teaches further comprising: upon receiving the input a number of times with respect to the clinical edit options for a particular one of the medical codes or the suppression codes, automatically generating a recommendation for the documentation specialist with respect to a later-processed medical record (Rao: col. 11, 66 to col. 12, 36).
As per claim 10, the method of claim 1 is as described.  Rao further teaches wherein generating a query comprises: automatically generating a physician documentation request that requests additional details regarding the clinical documentation of the one or more medical codes and the one or more key terms (Rao: col. 11, 66 to col. 12, 16).
Claims 11-16 recite substantially similar limitations as those already addressed in claims 1-6 and 10, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-16 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the amended claims cannot be categorized as “mental processes” under the guidelines.  
Applicant argues that Example 42 was directed to managing medical records and found patent eligible; similarly the current claim limitations are allowable.  Applicant argues that like Example 42, the present claims integrate the abstract idea into a practical application because the 
Applicant argues that the limitations “recite a specific improvement over prior art systems by allowing remote users to share information” regardless of the specific format of the underlying medical records stored by the system.
Applicant's arguments filed for claims 1-16 and 20 regarding 35 U.S.C. 103(a)(1) have been fully considered but they are not persuasive.
Applicant argues that whether a billing code is correct or incorrect as disclosed by Rao is not the same as the claims limitation of determining…unspecified medical codes are defined as requiring additional information to represent the medical condition of the payer.  Applicant argues that the “correct” or “incorrect” codes of Rao does not consider the codes to be “specified” or “unspecified.”  Examiner states that the claimed limitations specify the specified medical codes as sufficient to represent a medical condition and unspecified medical codes as requiring additional information.  Examiner states that Rao teaches extracting billing codes and potential billing codes from medical records and labeling some codes as “correct” codes (i.e. specified) and some codes as “incorrect” (i.e. unspecified), which are presented to be verified by a user.  Examiner fails to determine how this is not similar to the claimed limitation and required further explanation from the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626